State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 19, 2017                   D-2-17
___________________________________

In the Matter of MARGARET
   ALICE BOMBA, an Attorney.                MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 4797411)
___________________________________


Calendar Date:   January 11, 2017

Before:   Peters, P.J., Garry, Devine, Clark and Aarons, JJ.

                             __________


     Margaret Alice Bomba, Boston, Massachusetts, pro se.

      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany, for Attorney Grievance Committee for
the Third Judicial Department.

                             __________


Per Curiam.

      Margaret Alice Bomba was admitted to practice by this Court
in 2010 and lists a business address in Boston, Massachusetts
with the Office of Court Administration. By affidavit sworn to
August 4, 2016, Bomba now seeks leave to resign from the New York
bar for nondisciplinary reasons (see Uniform Rules for Attorney
Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney
Grievance Committee for the Third Judicial Department
(hereinafter AGC) opposes Bomba's application by correspondence
from its Chief Attorney.

      Bomba's application must be denied. Judiciary Law § 468-a
and Rules of the Chief Administrator of the Courts (22 NYCRR)
§ 118.1 each require that attorneys admitted to practice in New
York file a biennial registration statement, and attendant fee,
with the Office of Court Administration. Judiciary Law § 468-a
(5) directly states that the failure to duly register "shall
                              -2-                  D-2-17

constitute conduct prejudicial to the administration of justice
and shall be referred to the appropriate appellate division . . .
for disciplinary action" (see Benjamin v Koeppel, 85 NY2d 549,
556 [1995]; see also Rules of Chief Admin of Cts [22 NYCRR]
§ 118.1 [h]). Further, the Rules of Professional Conduct
explicitly define conduct that is prejudicial to the
administration of justice as attorney misconduct (see Rules of
Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]), and this
Court has repeatedly and consistently held that failure to comply
with the registration requirements is professional misconduct
warranting discipline (see Matter of Attorneys in Violation of
Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]; Matter of
Arms, 251 AD2d 743, 743-744 [1998]; Matter of Ryan, 238 AD2d 713,
713-714 [1997]; Matter of Farley, 205 AD2d 874, 874-875 [1994]).

      As noted by AGC, Bomba has failed to abide by the attorney
registration requirements for three consecutive biennial periods
beginning in 2012. Accordingly, we find that she is ineligible
for nondisciplinary resignation and deny her application. We
further hold that any future application by Bomba for leave to
resign for nondisciplinary reasons must be supported by proof of
her full satisfaction of the requirements of Judiciary Law § 468-
a and Rules of the Chief Administrator of the Courts (22 NYCRR)
§ 118.1.

     Peters, P.J., Garry, Devine, Clark and Aarons, JJ., concur.



      ORDERED that Margaret Alice Bomba's application to resign
is denied.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court